Candler, Justice.
The sole ruling which the bill of exceptions seeks to have reviewed and which the Court of Appeals has certified to this court for answer is a judgment by the trial judge holding that a hospital authority created under the Act of 1941 (Ga. L. 1941, p. 241) is an employer within the meaning of Code Ann. § 114-101 for the purpose of workmen’s compensation. In fact, the question certified for answer is the only issue in the case. The Constitution of this State confers exclusive jurisdiction on the Court of Appeals and not upon the Supreme Court to review such cases (Code §§ 2-3704, 2-3708), and an answer by the Supreme Court to the question certified would constitute a decision of the entire case by this court instead of the Court of Appeals. Under the Constitution this cannot be done. Gunby v. Roberts, 205 Ga. 346 (53 SE2d 370), and citations. For the reasons stated we must respectfully decline to answer the question certified.

Question not answered.


All the Justices concur.

Gould B. Hagler, for plaintiff in error.
Harris, Chance, McCracken & Harrison, Henry T. Chance, Henderson, Salley & Cushman, Julian B. Salley, Jr., contra.
The Court of Appeals (in case No. 41240) certified to this court the following question:
“Is a hospital authority created under the provision of Code Chapter 99-15 (Acts 1941, page 241 et seq.) .an employer within the meaning of Code § 114-101 for the purposes of workmen’s compensation?”